Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-10 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a fast search method for cascading failures in hybrid AC/DC power systems having combined method steps of : step 1: determining, using a processor, an initial failure and forming a failure set of first-stage failures; setting a DC blocking or a counted number of searched failure stages reaching a threshold as a search stop condition; step 2: judging, using the processor, whether cascading failures in the current stage failure set can trigger a DC blocking; if the cascading failures cause the DC blocking, the DC blocking is stored, in a memory, in a next stage of the cascading failures; otherwise, using an outage risk value as a pruning basis to search the cascading failures on an AC side to determine a failure set of next stage failures; the search of the cascading failures on the AC side to determine the failure set of the next stage failures including: calculating, using the processor, the outage risk value of a line without failure of each failure chain in turn; the outage risk value of the failure chain is: 
Rmi = Pmi X Imi
where Pmi  is a failure probability of a line i, and Imi  is a consequence caused by a failure of the line i; and taking, using the processor, the outage risk values as the pruning basis, sequencing corresponding failure chains by the calculated outage risk values, storing, using the processor, a first preset number of the failure chains in the memory based on the outage risk values, and the failure set of the next stage failures is searched on the AC side; and step 3: if the search stop condition is satisfied, stopping, using the processor, the search; if the search stop condition is not 
	The prior art does not disclose a system for fast search of cascading failure in hybrid AC/DC power systems, the system comprising a processor; the processor being configured to perform the steps of: -6-Application No. 16/640,786 determining an initial failure and form a failure set of first stage failures; setting a DC blocking or a counted number of searched failure stages reaching a threshold as a search stop condition; judging whether cascading failures in the current stage failure set can trigger a DC blocking; if the cascading failures cause a DC blocking, storing, in a memory, the DC blocking in a next stage failure of the cascading failure; otherwise, using an outage risk value as a pruning basis to search the cascading failures on an AC side and to determine a failure set of next stage failures; the search of the cascading failures on the AC side to determine the failure set of the next stage failures including: calculating the outage risk value of a line without failure of each failure chain in turn; the outage risk value of the failure chain is: Rmi = Pmi X Imi  where Pmi is  a failure probability of a line i, and  Imi   is a consequence caused by a failure of the line i; and taking the outage risk values as the pruning basis, sequencing corresponding failure chains by the calculated outage risk values, storing a first preset number of the failure chains in the memory based on the outage risk values, and the failure set of the next stage failures is searched on the AC side; if the search stop condition is satisfied, stopping the search; if the search stop condition is not satisfied, increasing the counted number of searched failure stages by one and returning to the previous step of judging whether the cascading failures in the current stage failure set can trigger the DC blocking to continue the search; and utputting the failure chains with the highest outage risk values based on the search results as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867